Citation Nr: 1814687	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-38 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for lower back pain, muscular in origin (claimed as chronic back pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1987 to December 1987, from September 1990 to July 1991, and from March 1994 to August 1995.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pasay, Philippines.  Jurisdiction has since been transferred to the RO in Nashville, Tennessee.

In December 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his back condition is directly related to service.

During the December 2017 hearing, the Veteran testified that after separation from service in 1995 he lived in Manilla for five years and sought treatment for his back at the VA the entire time.  He states that he went to the VA for treatment for his back about once a month and that when he came to the United States he began treatment at the VA in Murfreesboro, Tennessee right away.  The Veteran also stated that he got out of the service in 1995, went to the hospital in Manila, filed a claim, and it was denied, and he appealed, and it was denied again.  There is no evidence in the claims file of an adjudication prior to the July 2013 adjudication.  Thus, on remand the AOJ must ensure that the claims file is complete.  

A review of the record reveals that VA treatment records from the VA in Manila and records prior to 2015 from the VA in Murfreesboro are not of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from the VA in Manila and Murfreesboro prior to 2015, if any, and associate them with the claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  Ensure that the claims file is complete; in particular determine whether the Veteran ever filed a claim for a back disability prior to the claim that he filed in August 2011 and if there are any VA adjudications involving a back claim prior to the July 2013 adjudication.  The AOJ is asked to document its efforts in this regard and associate such documentation with the claims file.

3.  Then, after completion of all requested development, conduct any additional development that may be indicated by receipt of treatment records, including scheduling the Veteran for a VA compensation and pension examination if so indicated.

4.  Then, readjudicate the claim on appeal.  If any benefit for which there is a perfected appeal remains denied, furnish a supplemental statement of the case to the Veteran and his representative.  Once they are afforded an appropriate opportunity to respond, the claim should be returned to the Board for appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




